Mr. Presiding Justice Adams delivered the opinion of the court. It is not assigned as error or contended by counsel for appellant, in argument, that the findings of fact by the court are not warranted by the evidence. The contention of appellants’ counsel is solely one of law, viz.: that, to entitle appellee to a permit, it must have not only the consent of a majority of the frontage on Sixty-fourth street, between State street and Grove avenue, which it is conceded appellee has, but also a majority of the frontage on Grove avenue. In advancing this proposition, counsel for appellants rely on the following sections of an ordinance of the city of Chicago: “1108. Whenever in this ordinance a provision is made that frontage consents shall be obtained for the erection, * * * of any building or structure in any block, the word ‘block’, so used, shall not be held to mean a square, but shall be held to embrace only that part of a street bounding a square which lies between the two nearest intersecting streets, one on either side of the point at which such building or structure is to be erected * * * unless it shall be otherwise specifically provided”. “1111. It shall not be lawful for any person or corporation to locate, build, construct or maintain, on any street or alley in the city, in any block in which two-thirds of the buildings on both sides of the street are used chiefly for residence purposes, any building for a * * * gas reservoir * * * without the written consent of a majority of the property owners according to frontage on both sides of said street or alley. “Such written consent shall be obtained and filed with the Commissioner of Buildings before a permit is issued for the construction of any such building. Provided, that in determining whether two-thirds of the buildings on both sides of the street are used chiefly for residence purposes, any building fronting upon another street and located upon a corner lot shall not be considered”. Sixty-fourth street is an east and west street, and 'State street and Grove avenue lie north and south, and are the nearest intersecting streets to the place where the gas reservoir is located, State street lying-east and Grove avenue west of that place. The proposed gas reservoir will be circular in form. Its nearest point to Sixty-fourth street will be four feet south of the south line of Sixty-fourth street, and its nearest point to Grove avenue more than twenty-six feet east of the east line of Grove avenue. By section 1111, above quoted, it is provided: “It shall not be lawful for any person or corporation to locate, build, construct or maintain, on any street or alley in the city, in any block in which two-thirds of the buildings on both sides of the street are used chiefly for residence purposes, any building for a gas reservoir, without the written consent of a majority of the property owners, according to frontage, on both sides of said street or alley”. The word “on” in the phrase “on any street or alley in the city”, evidently means fronting on or next to any street or alley. If a building were constructed, fronting on Sixty-fourth street, four feet from the- street line, and of width equal to the diameter of the proposed reservoir, it could not be contended that it was not on the street, within the meaning of section 1111. The word “block”, as used in the ordinance, is defined by section 1108 as not meaning a square, but as embracing “only that part of a street bounding a square which lies between the two nearest intersecting streets”. This definition applies very clearly to that part of Sixty-fourth street within four feet of which the gas reservoir is located, and which lies between the two nearest intersecting streets, State street and Grove avenue, and is not in the least applicable to the part of Grove avenue between Sixty-fourth and Sixty-fifth streets, on which part, of the street the reservoir is not located. The concluding language of section 1111 is: “Provided, that, in determining whether two-thirds of the buildings on both sides of the street are used chiefly for residence purposes, any building fronting upon another street, and located on a corner lot, shall not be considered”. In view of this provision, if there were a building on the southeast corner of ‘Sixty-fourth street and Grove avenue, fronting on Grove avenue and extending back next to the south line of Sixty-fourth street, it could not be considered in estimating the frontage. This emphasizes the view that the frontage which is to be considered is that on the part of street next to or fronting on which the gas reservoir is located, viz., Sixty-fourth street. We think it plain that under the ordinance the appellee is only required to have the consent of a majority of the property owners, according to frontage, on both sides of that part of 'Sixty-fourth street between State street and Grove avenue. Counsel for appellant, in their argument, say: “It is conceded that appellee is the owner of a majority of the frontage on both sides of Sixty-fourth street, and, if permitted to continue the frontage on Sixty-fourth street with its frontage on Grove avenue, then appellee still has a majority on both streets”. But the court found, and the finding is not questioned, “that less than two-thirds of the buildings on both sides of Sixty-fourth street, between' State street and Grove avenue, the two nearest intersecting streets, one on either side of which said gas reservoir or holder is to be erected, are used for residence purposes”, so that appellee requires no frontage consents on Sixty-fourth street. The decree will be affirmed. Affirmed.